 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 128 
628 
Community Medical Center 
and
 New York State 
Nurses Association.  
Cases 4ŒCAŒ34888, 4ŒCAŒ
35025, and 4ŒRCŒ21199 
August 26, 2010 
DECISION, ORDER, AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On May 29, 2009, the two sitting members of the 
Board issued a Decision, Orde
r, and Direction of Second 
Election in this proceeding, which is reported at 354 
NLRB No. 26.
1  Thereafter, the Respondent filed a peti-
tion for review in the United States Court of Appeals for 
the Third Circuit, and the General Counsel filed a cross-
application for enforcement.  On June 17, 2010, the 

United States Supreme Cour
t issued its decision in 
New                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases.
 Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that 
under Section 3(b) of the Act, in order to exercise the 
delegated authority of the Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
court of appeals remanded this case for further proceed-
ings consistent with the Supreme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision, the 
supplemental decision, and the 
record in light of the ex-
ceptions and briefs and has d
ecided to affirm the judge™s 
rulings, findings, and conclusions and to adopt the rec-
ommended Order to the extent and for the reasons stated 
in the decision reported at 354 NLRB No. 26, which is 
incorporated herein by reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 We also adopt the Board™s previous unpublished Order on Decem-
ber 9, 2008, remanding the case to the judge for further consideration of 

one of his findings. 
 